Case 6:20-cv-00027-NKM-RSB Document 28-1 Filed 09/08/20 Page 1 of 6 Pageid#: 322




                         EXHIBIT 1

                            CMS GUIDANCE

  Frequently Asked Questions on the Emergency Medical Treatment and Labor Act
  (EMTALA) and Psychiatric Hospitals
Case 6:20-cv-00027-NKM-RSB Document 28-1 Filed 09/08/20 Page 2 of 6 Pageid#: 323

  DEPARTMENT OF HEALTH & HUMAN SERVICES
  Centers for Medicare & Medicaid Services
  7500 Security Boulevard, Mail Stop C2-21-16
  Baltimore, Maryland 21244-1850


  Center for Clinical Standards and Quality/Quality, Safety & Oversight Group

                                                                          Ref: QSO-19-15-EMTALA
  DATE:          July 02, 2019

  TO:            State Survey Agency Directors

  FROM:          Director
                 Quality, Safety & Oversight Group

  SUBJECT:       Frequently Asked Questions on the Emergency Medical Treatment and Labor Act
                 (EMTALA) and Psychiatric Hospitals

                                       Memorandum Summary


      •   EMTALA and Psychiatric Hospitals: Medicare-participating psychiatric hospitals are
          required to comply with EMTALA requirements.

      •   Frequently Asked Questions: CMS is providing the attached Frequently Asked
          Questions document to address common inquiries from psychiatric hospitals regarding
          compliance with EMTALA.



  Background

  Medicare-participating hospitals, including psychiatric hospitals, are required to comply with
  EMTALA. The requirements are consistently applied in hospitals and critical access hospitals
  with emergency departments and labor and delivery departments. At times, however, there is
  confusion or misconceptions regarding EMTALA obligations in psychiatric hospitals.

  The attached Frequently Asked Question document addresses common inquiries specific to
  EMTALA compliance in psychiatric hospitals. Intake or assessment areas in psychiatric
  hospitals may meet the threshold of “dedicated emergency department” as defined in the
  EMTALA regulations at §489.24(b) and be required to meet EMTALA screening and
  stabilization requirements. In addition, since psychiatric hospitals offer specialized services,
  they are required to meet the recipient hospital requirements at §489.24(f).

  The CMS State Operations Manual Appendix V for EMTALA contains the regulations and
  extensive interpretive guidelines. Appendix V can be accessed at the following link:
  https://www.cms.gov/Regulations-and-
  Guidance/Guidance/Manuals/downloads/som107ap_v_emerg.pdf
Case 6:20-cv-00027-NKM-RSB Document 28-1 Filed 09/08/20 Page 3 of 6 Pageid#: 324


  Page 2 – State Survey Agency Directors

  Contact: Inquiries regarding this memorandum and attachment can be submitted to the
  following CMS resource mailbox: HospitalSCG@cms.hhs.gov.

  Effective Date: Immediately. This Frequently Asked Questions document should be shared
  with all survey and certification staff, their managers and the State/Regional Office training
  coordinators within 30 days of this memorandum.


                                                      /s/
                                               Karen Tritz
                                               Acting Director

  Attachment: QSO19-XX.02 EMTALA and Psychiatric Hospital FAQs

  cc: Survey and Certification Regional Office Management
Case 6:20-cv-00027-NKM-RSB Document 28-1 Filed 09/08/20 Page 4 of 6 Pageid#: 325


  Page 3 – State Survey Agency Directors

  Frequently Asked Questions Regarding EMTALA and Psychiatric Hospitals

  CMS Quality, Safety & Oversight Group – July 2, 2019

  1)     Question: Do surveyors investigate state law and state scope of practice regulations while
         conducting an EMTALA investigation and how do those factors apply to an EMTALA
         citation?

         CMS Response: Hospitals are required to be in compliance with Federal and State laws.
         Surveyors can investigate if there are concerns regarding whether staff performing
         medical screening exams are practicing within their State scope of practice. If healthcare
         professionals are expected, per hospital bylaws or rules, to perform services that are
         outside their scope of practice, the hospital may be out of compliance with 489.24(a)(1).

  2)     Question: How do surveyors evaluate whether a staff person is qualified to perform a
         Medical Screening Exam?

         CMS Response: The surveyor can review State scope of practice as well as hospital
         bylaws or rules and regulations to determine if the medical screening exams being
         performed are within a professional’s scope of practice.

  3)     Question: What is the expectation of a psychiatric hospital when a medical emergency
         presents in terms of who can conduct a medical screening exam and what is required in
         terms of stabilization and transfer for non-psychiatric emergencies?

         CMS Response: EMTALA requires hospitals to perform medical screening examinations
         within their capabilities. If the psych hospital doesn’t have the ability to perform a
         comprehensive medical screening exam (or provide stabilizing treatment), but the
         screening exam it performs indicates that the patient may have an emergency medical
         condition, the hospital is required to arrange an appropriate transfer to a facility for
         further evaluation and treatment. The hospital is expected to use its resources to perform
         the exam and provide care within its capabilities prior to transfer. This might be as
         simple as performing ongoing assessments with repeat vital signs and ensuring the patient
         is in a safe environment. If there are clinical issues present, those should be addressed
         within the hospitals capabilities, e.g. providing oxygen, administering first aid, starting
         CPR, etc. There is no expectation that a psych hospital with basic clinical services would
         be expected to provide the same level of comprehensive medical assessments or
         treatment as an acute care hospital.

         This is no different than a small rural hospital that needs to send a patient to another
         hospital to complete the medical screening exam to determine if there is an emergency
         medical condition, e.g. for specialized testing or consultation with a specialist. Prior to
         transfer, however, the hospital is expected to provide ongoing assessments of the patient,
         address any immediate needs, keep the patient safe and as stable as possible given the
         staff and facilities available.
Case 6:20-cv-00027-NKM-RSB Document 28-1 Filed 09/08/20 Page 5 of 6 Pageid#: 326


  Page 4 – State Survey Agency Directors

  4)     Question related to #4 and #5: How does EMTALA intersect with admission? Can we
         cite a facility under EMTALA for failing to admit a patient and if so, under what
         circumstances?

         CMS Response: If the hospital has the staff and facilities to stabilize the emergency
         medical condition, it is expected to do so. This includes inpatient admission, as
         appropriate. Having an empty inpatient bed does not always translate to having the
         capability or capacity to stabilize the emergency medical condition. The decision is
         based on the unique circumstances at the time of the admission request. For instance, a
         hospital’s failure to adhere to its own policies and procedures regarding admission
         decisions may be grounds for a citation. Further, even if a hospital follows its policies
         and procedures regarding admission decisions, there may still be an EMTALA violation
         if the facility is withholding otherwise available stabilizing treatment based on a patient’s
         ability to pay.

         The following guidance is in Appendix V:
                “The capacity to render care is not reflected simply by the number of persons
                occupying a specialized unit, the number of staff on duty, or the amount of
                equipment on the hospital’s premises. Capacity includes whatever a hospital
                customarily does to accommodate patients in excess of its occupancy limits
                §489.24 (b). If a hospital has customarily accommodated patients in excess of its
                occupancy limits by whatever mean (e.g., moving patients to other units, calling
                in additional staff, borrowing equipment from other facilities) it has, in fact,
                demonstrated the ability to provide services to patients in excess of its occupancy
                limits.”

         For hospitals with limited resources available to both inpatients and outpatients, it can be
         appropriate to transfer patients to other hospitals even though the index hospital may
         have open inpatient beds. A common example is when there are limited numbers of
         specialists available, e.g. only one or two neurologists on staff who are on vacation or
         otherwise unavailable and are not able to admit/treat the patient. Although the hospital
         has open beds at the time of the request, it doesn’t have the capabilities needed for that
         patient at that time.

         If surveyors identify concerns regarding the use, or not, of available beds, the hospital
         would be expected to demonstrate why they were unable to provide care to patients in
         need of stabilizing treatment during that time when inpatient beds were available. This
         information is frequently documented in the medical record to justify the transfer.

  5)     Question: under what circumstances has a psychiatric facility met its requirements under
         EMTALA to conduct a Medical Screening Exam and can send a resident out for medical
         clearance?

         CMS Response: In determining whether this standard is met, we are guided by
         EMTALA’s stated purpose, which is to prevent hospitals from denying necessary
         medical care to individuals that may not be able to pay for the care.
Case 6:20-cv-00027-NKM-RSB Document 28-1 Filed 09/08/20 Page 6 of 6 Pageid#: 327


  Page 5 – State Survey Agency Directors


         Further, the hospital is expected to perform a medical screening examination within its
         capabilities. For example, if there is concern regarding a psych emergency that may have
         clinical components, a hospital could satisfy its obligation to provide an appropriate
         medical screening exam if a professional provides a screening exam designed to identify,
         to the best of the professional’s ability, any emergency medical conditions, and thereafter
         transfers the patient to a hospital with specialized services and equipment for further
         examination and treatment , i.e. neurologist, vascular surgeon, CT scanner, MRI, etc.

  6)     Question: What is the distinction between an Emergency Medical Condition and a Non-
         Emergency Medical Condition for purposes of issuing an EMTALA citation—can we
         justify an EMTALA citation based on a situation that did not indicate the presence of an
         Emergency Medical Condition?

         CMS Response: EMTALA only applies if the medical screening examination determines
         there is an emergency medical condition:

                Emergency medical condition means—
                (1) A medical condition manifesting itself by acute symptoms of sufficient
                severity (including severe pain, psychiatric disturbances and/or symptoms of
                substance abuse) such that the absence of immediate medical attention could
                reasonably be expected to result in—
                (i) Placing the health of the individual (or, with respect to a pregnant woman, the
                health of the woman or her unborn child) in serious jeopardy;
                (ii) Serious impairment to bodily functions; or
                (iii) Serious dysfunction of any bodily organ or part; or
                (2) With respect to a pregnant woman who is having contractions—
                (i) That there is inadequate time to effect a safe transfer to another hospital before
                delivery; or
                (ii) That transfer may pose a threat to the health or safety of the woman or the
                unborn child.

         If there is no emergency medical condition detected, EMTALA ends. Not every patient
         that presents to a dedicated emergency department (hospital ED, labor & delivery
         department, psych intake/assessment area) has an emergency medical condition.

  7)     Question: Can an ER physician in a facility that does not provide psychiatric care conduct
         the mental health screening?

         CMS Response: It is within the scope of practice for ED physicians and practitioners to
         evaluate patients presenting with mental health conditions, same with any other medical,
         surgical, or psychiatric presentation. The ED practitioner may utilize hospital resources
         to assist with the examination and treatment or arrange appropriate transfers if additional
         resources are needed.
